PER CURIAM
Claimant seeks judicial review of an order of the Workers’ Compensation Board that reduced her award of unscheduled permanent partial disability. The statutes pertinent to that review have been amended by Oregon Laws 1995, chapter 332 (SB 369). The changes to the Workers’ Compensation Law made by SB 369 generally apply to cases pending before this court on the effective date of the act, which was June 7, 1995. Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995). Because ORS 656.726(3)(f)(D) may affect the outcome of this case, we remand for reconsideration in the light of the new law.
Reversed and remanded for reconsideration.